DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 11-20 are objected to because of the following informalities:  Claim 11, line 1 recites “based on surface received on the radar system”. It appears to have missed the word “wave” and “on” should be “by”. The claim is being examined as reciting “based on surface wave received by the radar system”. Appropriate correction is required. Claims 12-20 are objected to because they are dependent on objected claim 11.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the device” in claim 1, 20, and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the device" in line 9.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1, lines 16 recites “compare the determined first target signal with a pre-determined threshold”. The claim previously recites determine an amplitude of a first target signal. It is therefore unclear if the claim should compare signals or the amplitude of a signal.
Claim 2, lines 7 recites “compare the determined second target signal with a pre-determined threshold”. The claim previously recites determine an amplitude of a second target signal. It is therefore unclear if the claim should compare a second signal or the amplitude of a second signal.
Claim 9 recites the limitation "an amplitude" in line 1.  There is antecedent basis for an amplitude limitation in the claim. It is unclear if this is a new one or an old one.
Claim 9 recites the limitation "a first target signal" in line 1.  There is antecedent basis for a first target signal in the claim. It is unclear if this is a new one or an old one.
Claim 11, lines 8 recites “compare the determined first target signal with a pre-determined threshold”. The claim previously recites determine an amplitude of a first target signal. It is therefore unclear if the claim should compare signals or the amplitude of a signal.
Claim 12, lines 7 recites “comparing the determined second target signal with a pre-determined threshold”. The claim previously recites determining an amplitude of a second target signal. It is therefore unclear if the claim should compare a second signal or the amplitude of a second signal.
Claim 15 recites the limitation "the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the received one or more surface waves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "an amplitude" in line 1.  There is antecedent basis for an amplitude limitation in the claim. It is unclear if this is a new one or an old one.
Claim 19 recites the limitation "a first target signal" in line 1.  There is antecedent basis for a first target signal in the claim. It is unclear if this is a new one or an old one.
Claim 20 recites the limitation "the device" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation "the received one or more surface waves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the device" in line 3.  There is insufficient antecedent basis for this limitation in the claim. There is an electronic device but it is unclear if the device is the same as the electronic device.
Claim 21, lines 9 recites “compare the determined first target signal with a pre-determined threshold”. The claim previously recites determine an amplitude of a first target signal. It is therefore unclear if the claim should compare signals or the amplitude of a signal.
Claim 22, lines 7 recites “compare the determined second target signal with a pre-determined threshold”. The claim previously recites determining an amplitude of a second target signal. It is therefore unclear if the claim should compare a second signal or the amplitude of a second signal.
Claim 25 recites the limitation "the receiver" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 recites the limitation "the receiver" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the received one or more surface waves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 29 recites the limitation "an amplitude" in line 2.  There is antecedent basis for an amplitude limitation in the claim. It is unclear if this is a new one or an old one.
Claim 29 recites the limitation "a first target signal" in line 2.  There is antecedent basis for a first target signal in the claim. It is unclear if this is a new one or an old one.
Claim 30 recites the limitation "the received one or more surface waves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-8, 10, 13-14, 16, 23-24, and 26 are rejected under 112 because they depend on rejected claims.
Allowable Subject Matter
Claims 1-30 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: Abramovich et al (US 20030142011), Choe et al (US 7535409), and Perry (US 20030156056) does not teach nor make obvious (claim 1, 11, and 21) if the determined amplitude of the first target signal is found to be greater than the pre-determined threshold, then determine that a first target exists at a first location associated with the first azimuth value and the first elevation angle value.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648